Case 3:18-cr-04683-GPC Document 179 Filed 06/11/20 PageID.1899 Page 1 of 5




 1   Gary S. Lincenberg - SBN 123058             Randy K. Jones - SBN 141711
        glincenberg@birdmarella.com                 rkjones@mintz.com
 2   Naeun Rim - SBN 263558                      MINTZ, LEVIN, COHN, FERRIS,
        nrim@birdmarella.com                     GLOVSKY AND POPEO, P.C.
 3   BIRD, MARELLA, BOXER,                       3580 Carmel Mountain Road, Suite 300
     WOLPERT, NESSIM, DROOKS,                    San Diego, California 92130
 4   LINCENBERG & RHOW, P.C.                     Telephone: (858) 314-1510
     1875 Century Park East, 23rd Floor
 5   Los Angeles, California 90067-2561          Attorney for Mark Manoogian
     Telephone: (310) 201-2100
 6   Facsimile: (310) 201-2110
                                                 Whitney Z. Bernstein - SBN 304917
 7   Attorneys for Petr Pacas                        wbernstein@bmkattorneys.com
                                                 Thomas H. Bienert, Jr. - SBN 135311
 8   David W. Wiechert - SBN 94607                   tbienert@bmkattorneys.com
        dwiechert@aol.com                        James Riddet – SBN 39826
 9   Jessica C. Munk - SBN 238832                    jriddet@bmkattorneys.com
        jessica@wmgattorneys.com                 BIENERT | KATZMAN PC
10   William J. Migler - SBN 318518              903 Calle Amanecer, Suite 350
        william@wmgattorneys.com                 San Clemente, California 92673
11   WIECHERT, MUNK & GOLDSTEIN,                 Telephone: (949) 369-3700
     PC
12   27136 Paseo Espada, Suite B1123             Attorneys for Mohammed Abdul Qayyum
     San Juan Capistrano, California 92675
13   Telephone: (949) 361-2822
14   Attorneys for Jacob Bychak
15                       UNITED STATES DISTRICT COURT
16                    SOUTHERN DISTRICT OF CALIFORNIA
17
18 UNITED STATES OF AMERICA,                    CASE NO. 3:18-cr-04683-GPC
19              Plaintiff,                      UNOPPOSED MOTION FOR
                                                EXTENSION OF TIME AND TO
20        vs.                                   FILE OVERSIZED REPLY
21 JACOB BYCHAK, MARK                           Assigned to Hon. Gonzalo P. Curiel
   MANOOGIAN, MOHAMMED
22 ABDUL QAYYUM, AND PETR
   PACAS,
23
                Defendants.
24
25
26        In light of the Government’s oversized brief of 45 pages, and in light of various
27 filing deadlines and hearings in other matters, Defendants Jacob Bychak, Mark
28 Manoogian, Mohammed Abdul Qayyum, and Petr Pacas (“Defendants”), by and

                                                                     Case No. 3:18-cr-04683-GPC
                                MOTION FOR EXTENSION OF TIME
Case 3:18-cr-04683-GPC Document 179 Filed 06/11/20 PageID.1900 Page 2 of 5




 1 through counsel of record, move this Court for an order (1) extending the deadline to
 2 file their Reply to the Government’s Response in Opposition to Defendants’ Motion
 3 to Dismiss Wire Fraud Counts for Fifth Amendment Due Process and Sixth
 4 Amendment Fair Notice Violations (Dkt. 176) from June 15, 2020 to June 22, 2020,
 5 and (2) increasing the page limit for Defendants’ Reply to 30 pages.
 6        On June 11, 2020, counsel for the Government informed defense counsel by
 7 email that the Government did not oppose this motion. Counsel do not seek a
 8 continuance of the hearing unless the Court so deems appropriate.
 9
10                                     Respectfully submitted,
11 DATED: June 11, 2020                Gary S. Lincenberg
                                       Naeun Rim
12                                     Bird, Marella, Boxer, Wolpert, Nessim,
13                                     Drooks, Lincenberg & Rhow, P.C.

14                                     By:         /s/ Naeun Rim
15                                                        Naeun Rim
                                             Attorneys for Petr Pacas
16
17 DATED: June 11, 2020                David W. Wiechert
                                       Jessica C. Munk
18                                     William J. Migler
                                       Wiechert, Munk & Goldstein, PC
19
                                       By:         s/ David W. Wiechert
20
                                                          David W. Wiechert
21                                           Attorneys for Jacob Bychak
22
     DATED: June 11, 2020              Whitney Z. Bernstein
23                                     Thomas H. Bienert, Jr.
                                       James Riddet
24                                     BIENERT | KATZMAN PC

25                                     By:         s/ Whitney Z. Bernstein
26                                                        Whitney Z. Bernstein
                                             Attorneys for Mohammed Abdul Qayyum
27
28

                                              2                         Case No. 3:18-cr-04683-GPC
                               MOTION FOR EXTENSION OF TIME
Case 3:18-cr-04683-GPC Document 179 Filed 06/11/20 PageID.1901 Page 3 of 5




 1 DATED: June 11, 2020             Randy K. Jones
                                    Mintz, Levin, Cohn, Ferris, Glovsky and Popeo,
 2                                  P.C.
 3                                  By:         s/ Randy K. Jones
 4                                                     Randy K. Jones
                                          Attorney for Mark Manoogian
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           3                    Case No. 3:18-cr-04683-GPC
                             MOTION FOR EXTENSION OF TIME
Case 3:18-cr-04683-GPC Document 179 Filed 06/11/20 PageID.1902 Page 4 of 5




 1                               CERTIFICATE OF AUTHORIZATION
                                 TO SIGN ELECTRONIC SIGNATURE
 2
 3               Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies

 4 and Procedures of the United States District Court for the Southern District of California, I
 5 certify that the content of this document is acceptable to counsel for the Defendants and
 6 that I have obtained authorization from Randy K. Jones, David W. Wiechert, and Whitney
 7 Z. Bernstein to affix their electronic signatures to this document.
 8
                                                Respectfully submitted,
 9
                                                Gary S. Lincenberg
10 DATED: June 11, 2020                         Naeun Rim
11                                              Bird, Marella, Boxer, Wolpert, Nessim,
                                                Drooks, Lincenberg & Rhow, P.C.
12
13
14                                              By:         s/ Naeun Rim
                                                                   Naeun Rim
15                                                    Attorneys for Petr Pacas
16
17
18
19
20
21
22
23
24
25
26
27
28

     3654343.1                                                                   Case No. 3:18-cr-04683-GPC
                                                       4
                                        MOTION FOR EXTENSION OF TIME
Case 3:18-cr-04683-GPC Document 179 Filed 06/11/20 PageID.1903 Page 5 of 5




 1                                     CERTIFICATE OF SERVICE
 2               Counsel for Defendants certify that the foregoing pleading has been electronically
 3 served on the following parties by virtue of their registration with the CM/ECF system:
 4                                             Sabrina L. Feve
 5                                         Assistant U.S. Attorney
 6                                         sabrina.feve@usdoj.gov
 7
 8                                            Melanie K. Pierson
 9                                         Assistant U.S. Attorney
10                                       melanie.pierson@usdoj.gov
11
12                                           Randy S. Grossman
13                                         Assistant U.S. Attorney
14                                       randy.grossman@usdoj.gov
15
16
                                                Respectfully submitted,
17
                                                Gary S. Lincenberg
18 DATED: June 11, 2020
                                                Naeun Rim
19                                              Bird, Marella, Boxer, Wolpert, Nessim,
                                                Drooks, Lincenberg & Rhow, P.C.
20
21
22                                              By:         s/ Naeun Rim
                                                                   Naeun Rim
23
                                                      Attorneys for Petr Pacas
24
25
26
27
28

     3654343.1                                                                   Case No. 3:18-cr-04683-GPC
                                                       5
                                        MOTION FOR EXTENSION OF TIME
